Citation Nr: 0903074	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  05-08 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from August 1944 to 
February 1946. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Petersburg, Florida (the RO).

Procedural history

In a July 2002 rating decision, the RO granted service 
connection for right ear hearing loss and assigned a 
noncompensable rating.

In the September 2004 rating decision, an increased 
(compensable) rating for right ear hearing loss was denied.  
The veteran perfected an appeal of that denial.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action on his part is required.

Issues not on appeal

In the September 2004 rating decision, the RO denied an 
increased rating for suppurative otitis media of the right 
ear and denied the reopening of a claim of service connection 
for left ear hearing loss.  No notice of disagreement was 
filed as to those issues.  Therefore, those issues are not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a NOD initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

 

REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
issue on appeal must be remanded for further procedural 
development.

While the RO provided notice as to the Veterans Claims 
Assistance Act of 2000 (the VCAA) in May 2004, in light of 
subsequent United States Court of Appeals for Veterans Claims 
decisions in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
more detailed notice must be provided.  The Board has been 
prohibited from itself curing this defect.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

Accordingly, this issue is remanded to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VCAA notice pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) should be 
furnished to the veteran, with a copy to 
his representative.

2.  If it is deemed necessary by the 
evidence of record, VBA should then 
review the record and readjudicate the 
veteran's claim.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence, such 
as an interpreted audiogram, and argument on the matter the 
Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




